Citation Nr: 1035417	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for a cervical spine disorder. 

2.  Service connection for a thoracolumbar spine disorder. 

3.  Entitlement to service connection for bilateral shoulder 
disorder. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for depression with 
anxiety. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from July 
2001 to November 2001 and on active duty from March 2003 to June 
2004.  The Veteran also had service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in July 2008 by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for cervical and 
thoracolumbar spine disorders, a bilateral shoulder disorder, 
bilateral hearing loss, tinnitus, and depression.

The issues of entitlement to service connection for cervical and 
thoracolumbar spine disorders, a bilateral shoulder disorder, and 
depression are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran is not shown to have a current hearing disability 
for VA compensation purposes.

3.  Tinnitus is not shown to be related to military service.




CONCLUSIONS OF LAW

1.  A hearing disability was not incurred in or aggravated by 
active military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection for 
hearing loss and tinnitus were received in May 2008.  Thereafter, 
he was notified of the general provisions of the VCAA by the RO 
in correspondence dated in June 2008.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  In addition, this letter notified him of how VA 
determines the disability rating and effective dates when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claim was reviewed and a supplemental statement 
of the case was issued in November 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records have 
been obtained and associated with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed hearing 
loss and tinnitus disabilities.  However, VA need not conduct an 
examination with respect to the claim on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case.  The Veteran's service treatment records 
audiological evaluations in March 2003 and February 2005 without 
any diagnosis of hearing loss for VA disability purposes, and the 
Veteran has provided no medical evidence indicating that he has a 
current hearing loss or tinnitus disability.  Therefore, a VA 
examination is not required.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system 
(sensorineural hearing loss), may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran contends he is entitled to service connection for 
hearing loss and tinnitus incurred as a result of noise exposure 
during active service.

The Veteran's service personnel records reflect that during 
service, his military occupational specialty was single channel 
radio operator (31C10).

The Veteran's National Guard treatment records reflect no 
complaints, findings, or diagnosis of hearing loss or tinnitus.  
Audiometric examinations performed yielded the following results: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
Nov. 1999
(NG 
enlistment)
RIGHT
10
5
5
10
20

LEFT
10
5
0
5
10
February 2005
RIGHT
10
15
10
15
25

LEFT
10
15
5
10
10

The Veteran's active duty service treatment records also reflect 
no complaints, findings, or diagnosis of hearing loss or 
tinnitus.  An audiometric examination performed during service, 
yielded the following results: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
March 
2003
RIGHT
30
5
10
10
25

LEFT
10
5
0
10
10

In a September 2003 post-deployment health assessment, the 
Veteran denied ringing in the ears and reported occasional loud 
noise exposure.  

In a May 2004 post-deployment health assessment the Veteran 
denied any ringing in the ears or loud noise exposure. 

The Board has considered the Veteran and his representative's 
contentions that he has a hearing loss disability and/or tinnitus 
as a result of active service, but finds that service connection 
for neither hearing loss nor tinnitus is warranted.

Unfortunately, the Veteran has presented no medical evidence 
showing that he has a current hearing loss disability that meets 
VA disability criteria.  Although the RO requested medical and 
lay evidence to support his claims, he has provided nothing to 
show that he has a current hearing loss or tinnitus disability.  
The Veteran's service and National Guard treatment records do not 
indicate any hearing loss and show repeated denials of tinnitus.  
Furthermore, the Veteran has not complained of worsened hearing 
since service.  In this regard, the Court has held that VA's duty 
to assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006).  Accordingly, where, as here, there is no 
competent medical evidence establishing that the Veteran has a 
current hearing loss or tinnitus disability, the disability for 
which service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claims for service 
connection for hearing loss or tinnitus must be denied because 
the first essential criterion for a grant of service connection - 
evidence of a current hearing loss or tinnitus disability - have 
not been met.

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have advanced 
on appeal.  The Board finds that the Veteran is competent to 
describe his symptomatology regarding his claimed hearing loss 
and tinnitus disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (holding that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation; in such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection).  However, the Veteran and his 
representative's statements that he has a current hearing loss or 
tinnitus disability are not credible because they are not 
supported by any medical evidence showing that he was ever been 
treated for or diagnosed with a hearing loss or tinnitus either 
during or after separation from service.  Therefore, the 
Veteran's assertions in this regard do not constitute persuasive 
evidence in support of the claims.

For the foregoing reasons, the claims for service connection for 
hearing loss and tinnitus must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

Service treatment records dated in 2004 indicate multiple 
complaints of neck, upper back, and bilateral shoulder pain, as 
well as a diagnosis of a psychiatric disability.  In a March 2004 
service treatment record, the Veteran complained of crepitus in 
bilateral shoulder with sharp, consistent pain in the upper back 
with fatigue.  The examiner diagnosed chronic shoulder pain.  
Additional shoulder/upper back complaints were noted in April and 
May 2004. 

In May 2003, it was noted that the Veteran may suffer from a 
panic disorder.  An August 2003 service treatment record 
indicates diagnoses of depressive disorder and panic disorder.  
In September 2003, multiple service treatment records report the 
Veteran left the Southeast Asia theater due to an intentional 
overdose on medication with no suicidal intent.  In a September 
2003 post-deployment screening note, the examiner noted that the 
service medical records explanation of his evacuation and notes 
from the hospital were supportive of malingering with no current 
significant anxiety or depression. 

During a May 2004 post-deployment health assessment, the Veteran 
complained of back pain and denied feeling down, depressed, or 
hopeless.  

In a February 2005 National Guard retention examination, the 
examiner noted that the Veteran had multiple physical complaints 
with no evidence of physical problem.  

In a private treatment record dated in February 2007, the Veteran 
continued to complain of pain since returning from Iraq on 
National Guard duty in 2003.  He stated that the pain has 
worsened, but very slightly since that time.  He denied any 
specific incident precipitating the pain, but complained of 
bilateral shoulder pain and back pain in both the thoracic and 
lumbar regions. 

VA will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  Accordingly, the AMC/RO should arrange for 
the Veteran to undergo VA spine, joint, and psychiatric 
examinations at an appropriate VA medical facility to determine 
the nature and etiology of his claimed disabilities. 

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for any claimed spine, 
shoulder, or psychiatric disability since 
service.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above development is 
completed, the Veteran should be scheduled 
for a VA spine examination and joints 
examination, to determine the nature and 
etiology of all current complaints with 
review of the claims file noted.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   

For the VA spine examination, an opinion 
should be provided regarding the 
likelihood that the Veteran has a current 
cervical or thoracolumbar spine disorder 
related to his period of military service.  
More specifically, whether there is a 50 
percent or better probability (whether it 
is at least as likely as not) that the 
Veteran has an acquired spine disorder 
which is etiologically related to his 
active military service.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Spine Examination, revised on April 
20, 2009.

For the VA joints examination, an opinion 
should be provided regarding the 
likelihood that the Veteran has a current 
bilateral shoulder disorder related to his 
period of military service.  More 
specifically, whether there is a 50 
percent or better probability (whether it 
is at least as likely as not) that the 
Veteran has a current bilateral shoulder 
disorder which is etiologically related to 
his active military service.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).

A sustainable reasons and bases for the 
opinion is to be provided.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  An opinion should be provided 
regarding the likelihood that the Veteran 
has a chronic psychiatric disorder to 
include depression and anxiety related to 
his period of military service.  More 
specifically, whether there is a 50 
percent or better probability (whether it 
is at least as likely as not) that the 
Veteran has an acquired psychiatric 
disorder which is etiologically related to 
his active military service.  The 
examination must be conducted following 
the protocol in VA's Review Examination 
for Posttraumatic Stress Disorder and VA's 
Worksheet for Mental Disorders 
Examination.

A sustainable reasons and bases for the 
opinion is to be provided.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


